DETAILED ACTION
Election/Restriction
A) MOSPD2 Inhibitor:
This application contains claims directed to the following patentably distinct species of MOSPD2 inhibitor:
A1) DNA or RNA; or
A2) a specific small molecule inhibitor (e.g., tocopherol). 
The species are independent or distinct because each class of inhibitor has a unique structure and activity profile, each requiring its own search of the sequence and/or literature databases. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 101 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

B) Patient Populations:
This application contains claims directed to the following patentably distinct species of patient populations:
B1) occlusive cardiovascular disease or disorder or atherosclerosis, 
B2) cardiac valvular disease, 
B3) stenosis, restenosis, or in-stent-stenosis, 
B4) myocardial infarction, 
B5) coronary arterial disease, 
B6) acute coronary syndromes, 
B7) congestive heart failure, 
B8) angina pectoris, 
B9) myocardial ischemia, 
B10) thrombosis, 
B11) Wegener's granulomatosis, 
B12) Takayasu's arteritis, 
B13) Kawasaki syndrome, 
B14) anti-factor VIE autoimmune disease or disorder, 
B15) necrotizing small vessel vasculitis, 
B16) microscopic polyangiitis, 
B17) Churg and Strauss syndrome, 
B18) pauci-immune focal necrotizing glomerulonephritis or crescentic glomerulonephritis, 
B19) antiphospholipid syndrome, 
B20) antibody induced heart failure, 
B21) thrombocytopenic purpura, 
B22) autoimmune hemolytic anemia, 
B23) cardiac autoimmunity, 
B24) Chagas' disease or disorder, 
B25) anti-helper T lymphocyte autoimmunity,
B26) stroke, 
B27) cerebrovascular inflammation, 
B28) cerebral hemorrhage, 
B29) vertebral arterial insufficiency,
B30) gangrene, 
B31) diabetic vasculopathy, 
B32) ischemic bowel disease, 
B33) thrombosis, 
B34) diabetic retinopathy, 
B35) diabetic nephropathy,
B36) chronic rheumatoid arthritis or juvenile rheumatoid arthritis, 
B37) systemic lupus erythematosus, 
B38) scleroderma, 
B39) mixed connective tissue disease, 
B40) polyarteritis nodosa, 
B41) polymyositis/dermatomyositis, 
B42) Sjogren’s syndrome, 
B43) Bechet's disease, 
B44) multiple sclerosis, 
B45) autoimmune diabetes, 
B46) Hashimoto's disease, 
B47) psoriasis, 
B48) primary myxedema, 
B49) pernicious anemia or autoimmune hemolytic anemia, 
B50) myasthenia gravis, 
B51) chronic active hepatitis, 
B52) idiopathic thrombocytopenic purpura, 
B53) uveitis, 
B54) vasculitides, 
B55) heparin induced thrombocytopenia,
B56) pancreatic inflammatory disease or disorder, 
B57) Type I diabetes, 
B58) inflammatory thyroid disease or disorder, thyroiditis, spontaneous autoimmune thyroiditis, or Hashimoto's thyroiditis,
B59) Graves' disease or disorder, 
B60) idiopathic myxedema, 
B61) ovarian autoimmunity, 
B62) autoimmune anti-sperm infertility, 
B63) autoimmune prostatitis, 
B64) Type I autoimmune polyglandular syndrome,
B65) colitis, or ulcerative colitis
B66) ileitis, 
B67) Crohn's disease, 
B68) chronic inflammatory intestinal disease, 
B69) inflammatory bowel syndrome, 
B70) inflammatory bowel disease, 
B71) celiac disease, 
B72) stomach ulcer, gastric ulcer, peptic ulcer, buccal ulcer, nasopharyngeal ulcer, esophageal ulcer, duodenal ulcer, or gastrointestinal ulcer,
B73) skin ulcer or bed sore, 
B74) autoimmune hepatitis, 
B75) hepatic cirrhosis, 
B76) biliary cirrhosis,
B77) asthma or allergic asthma, 
B78) emphysema, 
B79) chronic obstructive pulmonary disease, 
B80) sarcoidosis, 
B81) bronchitis,
B82) fibrosis,
B83) steatohepatitis or nonalcoholic steatohepatitis (NASH),
B84) glomerulonephritis or focal segmental glomerulosclerosis (FSGS),
B85) any other specific inflammatory disorder.
The species are independent or distinct because each patient population displays a unique set of symptoms and is caused by a unique set of biochemical events, involving different cell types and tissue types.  Each patient population requires its own search. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 101 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
31 May 2022